OPTION AGREEMENT







AGREEMENT made this 1st day of April, 2014, between GamePlan, Inc., a Nevada
corporation (hereinafter "Optionor"), and Robert G. Berry (hereinafter
"Optionee").




IN CONSIDERATION of Optionee’s valuable services rendered in connection with the
Agreement and Plan of Merger, dated March 28, 2014, between Optionor,
VPartments, Inc., a Georgia corporation, VPartments Acquisition Corp., and Mark
D. Anderson, Sr. (the “Plan”), the receipt and sufficiency of which is hereby
acknowledged, it is hereby agreed that:




1.

Optionor hereby grants to Optionee, during the option period, the Option to buy
from Optionor a total of six million (6,000,000) “unregistered” and “restricted”
shares of Optionor’s common stock having a par value one mill ($0.001) per share
(the "Shares"), at an exercise price of $0.20 per share (the "Option").




2.

Optionee's option to purchase the Shares shall be exercisable by Optionee in
whole or in part for a period of five (5) years from the closing date of the
Plan.  Such Option shall be exercisable, in whole or in part, by Optionee upon
five (5) business days' prior written notice to Optionor of Optionee's intent to
exercise such Option.  Such exercise shall be complete upon delivery of the
notice set forth above, and the delivery of good and sufficient funds to
Optionor equal to the amount of $0.20 per share multiplied by the number of
shares being exercised.  In the event that Optionee fails to fully exercise the
Option within such five (5) year period, any then-unexercised portion of such
Option shall terminate and neither Optionor nor Optionee shall have any further
rights or obligations with respect thereto.




3.

Closing shall occur no more than five (5) business days after Optionor has
received written notice of Optionee's intent to exercise the Option.  Optionor
shall cause its transfer agent to issue the Shares to Optionee free of all
encumbrances, liens or claims.  Optionee acknowledges that such Shares shall be
“unregistered” and “restricted,” all certificates representing the Shares shall
bear a restrictive legend to that effect, and resales of the Shares may only be
made in compliance with Rule 144 of the Securities and Exchange Commission.




4.

This Option or any part thereof is transferrable and assignable by Optionee in
his sole and absolute discretion.  In the event of Optionee's assignment or
transfer, Optionee shall immediately notify Optionor of such assignment, at
which time all right, title and interest in this Option shall pass to the
assignee designated by Optionee in such notice.




5.

If Optionor, at any time while any portion of the Option is outstanding: (i)
pays a stock dividend or otherwise makes a distribution or distributions on
shares of its common stock or any other equity or equity equivalent securities
payable in shares of common stock (which, for avoidance of doubt, shall not
include any shares of common stock issued by the Company upon exercise of the
Option), (ii) subdivides outstanding shares of common stock into








1







--------------------------------------------------------------------------------

a larger number of shares, (iii) combines (including by way of reverse stock
split) outstanding shares of common stock into a smaller number of shares, or
(iv) issues by reclassification of shares of its common stock any shares of its
capital stock, then in each case the exercise price of the Option shall be
multiplied by a fraction of which the numerator shall be the number of shares of
common stock (excluding treasury shares, if any) outstanding immediately before
such event and of which the denominator shall be the number of shares of common
stock outstanding immediately after such event, and the number of shares
issuable upon exercise of the Option shall be proportionately adjusted such that
the aggregate exercise price of the Option shall remain unchanged.  Any
adjustment made pursuant to this Section 5 shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.




6.

This Option Agreement shall be binding upon and shall inure to the benefit of
the heirs, executors, administrators and assigns of Optionee.




“OPTIONOR”

GamePlan, Inc., a Nevada corporation




/s/ Robert G. Berry

Robert G. Berry, Chief Executive Officer







STATE OF NEVADA

)

) ss

COUNTY OF WASHOE

)




Personally appeared before me this 1st day of April, 2014, Robert G. Berry, who
duly acknowledged to me that he has read and executed the foregoing Option
Agreement, and that he is authorized to execute as agent for certain principals.







Elizabeth Krutz

NOTARY PUBLIC







My Commission Expires:




9/8/14











2





